 

 

 

 

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 1 of 12

AO 243 (Rev. 09/17)

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

 

 

 

 

 

 

United States District Court TDiStrin
Name (m\de»- which you wm eonvmed)-. Docket or Case No.;
OMAR VAZQUEZ-AVENDANO 7:16-CR-00876-11
Place of Continement: Prisoner No.:
FC|, OAKDALE
UN!TED STATES OF AMERICA MOVaIlt (inc[ude name under which convicted)
V- 0MAR vAzouEz-AVENDANO

 

p_i

MOTION

(a) Name and location of court which.entered the judgment of conviction you are challenging:
UNITED STATES D|STR|CT COURT FOR THE SOUTHERN DlSTR|CT OF TEXAS W§;? mg ,
t § . umwa

APR 3 0 2019
(b) Criminal docket or case number (if you know): 7_!176-CR-00876-11 MJ.BMWG|“
" v " ` " '!"" " ' “ "`W 'A'" W“k| ' "`

(a) Date of the judgment of conviction (if you know): 777/5{277017777777 77 7 7 7 77 i777 777_7777777 77
(b) Date ofsentencing: \9@§/727017777_777 7 _7 77 7 _7 77 7 7 77 7777777777 77 77 77 77

Length of sentencer 1967-fugitith AN7D757-YEAR7PROBAT7|QN7 7 77 77 77 77 7_ 777
Nature of crime (all counts):

Conspiracy to Possesss With |ntent to Distribute 5 kilograms or more of Cocaine
|n violation of 21 U.S.C Section 846, 841(a)(1), and 841(b)(1)(A).

(a) What Was your plea? (Check one)
(1) Not guilty I:] (2) Guilty (3) Nolo contendere (no contest) l:l

(b) lf you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
what did you plead guilty to and What did you plead not guilty to?

If you cht to trial, what kind of trial did you have? (Check one) Juryi:i Judge only i:i

 

 

 

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 2 of 12

Ao 243 (Rev 09/17)
8. Did you appeal from the judgment of conviction? Yes No \:l

9. If you did appeal, answer the following:
(a) Nam€ Of COuff! UN|TED,,STATE,S COURTQE,AP,PEALS FORTHE FlF`[HQ|RCU|T 777 77 7 _
(b) Docket or case number (if you know): No_ 7177-417 0_1757 7 7 7 7 7 77 7 77 7 7 7777 _ 7 7_7777 7 7 7 7_ 7 7
(c) Result: DEN|EQ 7 7 7 777 7 77777 77
(d) Date of result (if you know): 8/4/7270_18 7 7 7 77 777
(€) CitaflOIl tO the CaS€ (1f yOU kHOW) United Stat7es \7/7. Vazquez-Avendano No. 717-741015 (8t7t7\ Cir. 287187)

(D Grounds raised'.

Anders v. Callfornia Brief.

Anders v. Californla, 386 U.S. 738 (1967).

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes |::l No
If “Yes,” answer the following:
(l) Docket or case number (ifyou know): 7 7N/A77 7 _ 7 77 7 77 7 7 7 _
(2) Result: 7 _ ~_ 7 _7 77 7 77

(3) Date of result (if you know): 77 7
(4) Citation to the case (ifyou know): 7 7 7 77 7 7 7 7 7 7 7 7 7 77 7 7 777 7
(5) Grounds raised'.

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or application
concerning this judgment of conviction in any court?

Yes E No

ll. If your answer to Question 10 was “Yes,” give the following inforrnation:
(a) (l) Name of court1 N/A

(2) Docket or case number (if you know):
(3) Date of filing (if you know):

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 3 of 12
Ao 243 (Rev. 09/17)
(4) Nature of the proceeding:
(5) Grounds raised: in

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes |::] No

(7) Result: 7 77 77
(8) Date of result (if you know):

(b) lf you filed any second motion, petition, or application, give the same information:

 

 

(l) Name of court:

(2) Docket of case number (ii" you know):
(3) Date of filing (if you know):

 

(4) Nature of the proceeding:
(5) Grounds raised:

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes |::| No

(7) Result: 77 7 7 7777 77 7777777 7 777/7 7 7
(8) Date of result (it` you know):

 

 

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition

or application?

(l) First petition; Yes E No
(2) Second petition: Yes g No

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 4 of 12
AO 243 (Rev. 09/17)

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the fact
supporting each ground. Any legal arguments must be submitted in a separate memorandum

GROUND ONE: lNEl:l'-'ECT\VE PtSSlTANCE (7)F COUNSE\_

 

(a) Supporting facts (Do not argue or cite law. J ust state the specific facts that support your claim.):

WHETHER COUNSEL RENDERED lNEFFECTlVE ASS\STANCE BY NOT PROPERLY ARTlCULATlNG
A MOT|ON TO SUPRESS EVlDENCE FROM AN lLLEGAL SEARCH THAT TOOK PLACE AT VAZQUEZ-
AVENDANO'S HOUSE AT THE T|ME OF H|S ARREST. FRUIT OF THE PO|SONOUS TREE.

(See. Memorandum in Support of Motlon Attahced.).

(l) If you appealed from the judgment of conviction, did you raise this issue?

Yes |:\ No

(2) If you did not raise this issue in your direct appeal, explain why:

THE RECORD WAS NOT SUFF|C|ENTLY DEVELOPED

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition, or application?
Yes I:] No-
(2) If you answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:
Name and location of the court where the motion or petition was t`iled:

Docket or case number (if you know):

Date of the court’s decision:

 

Result (attach a copy of the eourt’s opinion or order, if available)'.

 

(3) Did you receive a hearing on your motion, petition, or application?

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 5 of 12
AO 243 (Rev. 09/17)

(4) Did you appeal from the denial of your motion, petition, or application?

Yes m No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes |:| No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:
N/A

Docket or case number (if you know):

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion ororder, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise th

 

issue:

GROUND TWO: |NEFFECT|VE ASSISTANCE OF COUNSEL

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): 7

WHETHER COUNSEL RENDERED |NEFFECT|VE ASS|STANCE BY FA|L|NG TO
PRESENT THE SUPREME COURT MANDATES OF ALLEYNE V. UNITED STATES, 133
S.CT 2251. lN RESPECT TO DRUG AMOUNTS AND CURRENCEY ATTR|BUTABLE TO
VAZQUEZ-AVENDANO.

(See. Memorandum in Support of Motion Attached.).

 

 

(b) Direct Appeal of Ground Two:

(l) If you appealed from the judgment of conviction, did you raise this issue?

Yes [:| No

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 6 of 12

AO 243 (Rev. 09/17)

(2) If you did not raise this issue in your direct appeal, explain why:

THE RECORD WAS NOT SUFF|C|ENTLY DEVELOPED TO ALLOW THE ARGUMENT

 

 

(c) l’ost-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition, or application?
Yes |:| No-
(2) If you answer to Question (c)(l) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

 

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes l:| No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes |:\ No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes |:| No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

 

 

 

 

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to (SuestiQn (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise th

issue:
N/A

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 7 of 12
Ao 243 (Rev. 09/17)

GROUND THREE: INEFFEQT|VE AS§IS:ANCE OF COUNSEL

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

WHETHER couNSEL RENDERED lNEFFEcTivE ASSiSTANCE BY FA|L|NG To
CBJECT To THE MisAPPLicATloN oF THE GuiDELiNES uNDER sEchoN
201.1 (B)(i).

(See. Memorandum in Support of Motion Attached.).

 

(b) Direct Appeal of rGround Three:
(l) If you appealed from the judgment of conviction, did you raise this issue?

Yes|:} No

(2) If you did not raise this issue in your direct appeal, explain why:

THE RECORD WAS NOT SUFF|C|ENTLY DEVELOPED TO ALLOW THE ARGUMENT

(c) Post-Conviction Proceedings:

 

 

(l) Did you raise this issue in any post-conviction motion, petition, or application?

Yesl:l No

(2) If you answer to Question (c)(l) is “Yes,” state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes l:l No
(4) Did you appeal from the denial of your motion, petition, or application?

Yes |:l No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
. , l_l ‘ , I'TTI

 

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 8 of 12
AO 243 (Rev. 09/17)

(6) If your answer to Question (c)(4) is “Yes,” state:
Name and location of the court where the appeal was filed:

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result ( attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise th

issue:

|NEFFECTIVE ASS|TANCE OF COUNSEL

 

GROUND FOUR:

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

wHETHER couNsEL RENDER iNEFFEcTivE AssisTANcE BY FA|L|NG To
oBJEcT To THE MisAPPLchTioN oF THE ouipELiNEs uNpER sEchoN
331.1(1)).

 

(b) Direct Appeal of Ground Four: 7 7
( 1) If you appealed from the judgment of conviction, did you raise this issue?
Yes |___| No

(2) If you did not raise this issue in your direct appeal, explain why:

THE RECORD WAS NOT SUFF|C|ENTL¥ DEVELOPED TO ALLOW THE ARGUMENT

(c) Post-Conviction Proceedings:

 

 

 

(l) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [:| No

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 9 of 12
Ao 243 (Rev. 09/17)

Type of motion or petition: N/A

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes |:j No-

(4) Did you appeal from the denial of your motion, petition, or application?

Yes l:l No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [:| No

(6) If your answer to Question (c)(4) is “Yes,” state:

 

Name and location of the court where the appeal was filed:
N/A

 

Docl<et or case number (if you know):

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) inlf your answer to Question (C)(4) or Question (C)(S) is “No,” explain Why yoll did not appeal or raise th

issue:

l3. Is there any ground in this motion that you have n_ot previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

ALL GROUNDS |N THlS MOT|ON WERE NOT PREV|OUSLY PRESENTED |N FEDERAL COURTS

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 10 of 12
AO 243 (Rev. 09/17)

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? Yes |:| No

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the
issues raised.

 

15. Give the name and address, if known, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At the preliminary hearing:
N/A

jf`t))iA¥tmthearraignment and plea:r 7 7
GUY L. WOMACK GEOFFREY L. WOMACK

(c) At the trial:

 

 

 

 

(d) At sentencing:
GUY L WOMACK, 609 HEIGHT BLVD, HOUSTON, TX. 77007

 

 

(e)r On appeal:
UNKN OWN

 

 

N/A

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

N/A

 

 

l6. Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court

and at the same time‘? Yes |:| No

l7. Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? Yes |:| No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

N/A

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed. or do you plan to file. any motion, petition, or application that challenges the judgment or

 

 

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 11 of 12

Ao 243 (Rev. 09/17)

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

Petitioner's direct appeal was denied on September 4, 2018.

A one-year period of limitation shall run from this date. The latest of the date on which the judgment
of conviction become fina|. Petitioner one-year limitation runs from September 4, 2018 and shall have
until September 4, 2019. Additiona|y, 90-days are to be added, because he did not file for writ of certioirari
in the United States Supreme Court. See. C|ay v. United States, 537 U.S. 522 (2003).

 

 

 

* The Antiteirorisrn and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of -
(l) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant Was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review', or
(4) the date on which the facts supporting the claim or claims presented could have been discovered

 

Case 7:19-cv-00147 Document 1 Filed on 04/30/19 in TXSD Page 12 of 12
AO 243 (Rev. 09/17)

Therefore. movant asks that the Court grant the following relief:

Petitioner prays that this honorable Court Vacate his Sentence and Conviction

i;ah;tiie:ieii§ié"w¥hi¢@di;m' n;y 'bt;rititie{i. m

§ig'ii§€ure/§f"AToin:y"(¥éhy)/ `- )

I declare (or certify, verify, or state) under penalty of perjury that the foreg ing is true and correct and that this Motion

,/Ls_;fnaa?_ ,, 211 ~

(month, date, year)

under 28 U.S.C. § 2255 was placed in the prison mailing system on

 

Executed (signed) on 77 ¢§/£]U_L 7 ; 5 ll 4 7 777 777 (date)

MQML%£”"”%MC@/¢"' mm

Signature of vant

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

